DETAILED ACTION
This final Office action is in response to the claims filed on March 14, 2022.
Status of claims: claims 1-10 are withdrawn; claim 12 has been cancelled; claims 11 and 13-15 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Line 9 – “at least one surface” should be amended to “at least one surface area” for consistency with the “at least one surface area of the outer panel” recited in line 10.
Lines 14 and 15 – “the at least one joint surface” must be amended to “the at least one joint surface area” for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015058808A (hereinafter “’808”) in view of JP 20100159037A (hereinafter “’037A”).
‘808 discloses a composite liftgate structure, comprising: 
a structural composite inner panel 7 with an outside surface with a lower perimeter surface area extending across substantially the entire width of the composite liftgate structure; 
a composite outer panel 9b having an inside surface with lower perimeter surface area extending across substantially the entire width of the composite liftgate structure; 
two or more strands of reinforcement yarn 95 capable of being overmolded to the inner panel between the outer panel and the inner panel, (see FIG. 5)
at least one joint surface area (see annotated figure below) formed by at least one surface of the inner panel and at least one surface area of the outer panel nesting together, wherein the at least one joint surface area aligns and provides one point of connection between the outer panel and the inner panel; and
wherein the two or more wires are connected to the inside surface of the outer panel using a connection layer 97 and are placed within the at least one joint surface and are fixed within the at least one joint surface.

[AltContent: textbox (Two or more yarn elements)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One point of connection)][AltContent: ][AltContent: textbox (Joint surface area)]
    PNG
    media_image1.png
    210
    204
    media_image1.png
    Greyscale

‘808 fails to disclose that the two or more strands of yarn are wires.
‘037A teaches of two or more reinforcement wires 5 (ses FIGS. 1 and 5b) connected between an inner panel and an outer panel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the two or more strands of yard of ‘808 with two wires, as taught by ‘037A, in order to strengthen the perimeter of the ‘808 reinforcement sheet 95 while also further reinforcing the connection area between the outer panel and the inner panel. 
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include, rather than swap, two or more wires along the perimeter of ‘808 reinforcement sheet 95 such that the wires were next to the outer two or more strands of reinforcement yarn 95 in order to strengthen the perimeter of the ‘808 
Additionally, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, note that claim 11 does not require that the “two or more wires” are “overmolded to the inner panel,” but only that the structure be capable of being made by overmolding. (claim 11)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ’808 in view of ’037A, as applied above, in further view of WO 01/89882 to Knox.
‘808, as applied above, discloses wherein the two or more wires are metal, but fails to disclose the inner panel is formed from urethane polymer. 
Knox teaches of forming a door panel from a urethane polymer. (See page 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘808 inner panel of a urethane polymer, as taught by Knox, for chemical resistance, flex properties, and abrasion resistance as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ’808 in view of ’037A in view of Knox, as applied above, in further view of US 5847322 to Sakai et al. (hereinafter “Sakai”).

Sakai teaches of coating wires with a polypropylene adhesive. (see col. 10)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to coat the ‘808 wires with a polypropylene adhesive, as taught by Sakai, in order to protect the wires and increase their durability as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ’808 in view of ’037A, as applied above, in further view of US 2015/0166736 to Pineau.
‘808 fails to disclose wherein the two or more wires are coated with a cross-linkable adhesion promoter. 
Pineau teaches of coating wires with cross-linkable adhesion prompter. (“Vestamelt”) (see at least paragraphs [0090] and [0135])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to coating the ‘808 wires with a cross-linkable adhesion prompter, as taught by Pineau, in order to assist with adhesion between the two panels as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 

On page 9 of the applicant’s response filed March 14, 2022, the applicant contends that “nor is 808 teaching that there are two or more wires in the joint surface area.” The examiner respectfully disagrees.  As illustrated in the annotated figure above, at least two more yarn elements are in fact in the joint surface area.
On pages 10 and 11 of the applicant’s response filed March 14, 2022, the applicant contends that “the holding members 79,92 would have to be removed and the reinforcement 95 would have to be placed within at least one joint surface area as required by claim 11.”  The examiner respectfully disagrees. The claims do not recite any language that disqualifies inclusion of elements 79 and 92 or require their removal.  A joint surface area is taught by the 808 reference, as noted in the annotated figure above. And the second reference was cited to teach of wire, rather than yarn.  Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the two or more strands of yard of ‘808 with two wires, as taught by ‘037A, in order to strengthen the perimeter of the ‘808 reinforcement sheet 95 while also further reinforcing the connection area between the outer panel and the inner panel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634